 500DECISIONSOF NATIONALLABOR RELATIONS BOARDChelsea Laboratories,Inc.andKismath Sooknanan.Case 29-CA-1169722 December 1986BY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHENSOn 8 May 1986 Administrative Law Judge Elea-nor MacDonald issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, frldings,1 andconclusionsand to adopt the recommended Orderas modified.The Respondent contends that the judge foundthat the Respondent had violated the Act on atheory of protected concerted activity other thanthe theory alleged in the complaint. It argues thatthis variance between the complaint allegations andthe judge's findings warrants dismissal of the com-plaint.We find no merit to the Respondent's con-tentionsfor the following'reasons.The pertinent facts, as found by the judge andwhich are not in dispute, show that in September1984 Teamsters Local 918 was the certified bar-gaining representative of the Respondent's employ-ees.On 9 October 1984, following a discussionwith a committee of employees, including Charg-ing Party Sooknanan, who were dissatisfied withthe conduct of Local 918, employee shop stewardVelez filed a decertification petition. In the result-ing decertification election held 30 November 1984,a majority of employees votedagainstcontinuedrepresentation by Local 918. Election objections,timely filed first with the Regional Director andsubsequently with the Board, were pending at thetime of the following events.2After the election, the employees received aletter, dated 7 December 1984, from the Company,thanking them for rejecting union representation,giving them insurance coverage, and promising ad-ditional information on a future wage increase.Also sometime in December, a dispute arose be-tween the Respondent's president, Getrajdman, andemployees concerning overtime work. Sooknananand Velez approached the Respondent's vice presi-1The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544(1950),enfd. 188 F.2d 362(3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.sThe Board certified the results of the election on 12 March 1985.dent and offered to help resolve the dispute. At thesame time,Sooknanan and Velez asked the vicepresident if the Company would recognize Local815, another Teamsters Local, once Local 918 wasdecertified. $ The vice president promised to bringthis request to the Respondent's board of directors.Sooknananand Velez then met with employeesand persuaded them to do the overtime work, tell-ing them to have patience until the decertificationof Local 918was completedand Local 815 couldbegin representing them. Subsequently, in Decem-ber 1984, the employee committee approached Ge-trajdman about their request regarding the recogni-tion of Local 815. Getrajdman indicated he couldnot give an answer but promised there would be a"dialogue" beforeany decision, was made. Sook-nanan also indicated the employees were dissatis-fied because they had not gotten the promisedwage increase. Later that day, Velez and Sook-nanan metwith employees and related their con-versationwithGetrajdman. Several days later,Sooknanan individually approachedGetrajdman,indicating that employees were dissatisfied withLocal 918 andthat Sooknananhad become in-volved, in thesituation in aneffort to help thepeople:,In,- earlyFebruary 1985, Sooknanan asked Ge-trajdman, about :rumors that the,pending electionobjections, had been overruled. Getrajdman indicat-ed that'he had, no knowledge as to the status of theobjections and promised to get back to Sooknanan.Several Y ,days later, the Respondent's productionmanager informed a group of approximately eightemployees, including Sooknanan, that Local 918had filed, an appeal with the Board regarding theRegional Director's recommendation that the ob-jections be overruled and that there would be noraise until this appeal was decided. By letter dated15February 1985, however, the Respondent in-formed the employees that they would receive awage increase, effective 22 February 1985, and ret-roactive to December 1984. Additionally, the letterinformed employees that, effective immediately,they would become participants in the companygroup profit-sharing plan and that all current work-ing conditions such as holidays, vacations, sickleave, and seniority would remain in effect. Theletter further expressed the Company's appreciationto employees for deciding to join the percentage ofthework force in the United States that is non-union.On 19 February 1985 Sooknanan was ap-S Record testimony shows that priorto thedecertification election anunspecified number of employees had signed cards in supportof Local815 and had given themto Velez. Thereis,however,no showing that arequest for recognition,basedon a showingof employeesupport,wasmade at any relevant time.282 NLRB No. 74 CHELSEA LABORATORIES, INC.proached at work by an employee who showedhim acopy of the 15 February letter and whoasked him to explain the apparent conflict betweenthe Respondent's statementthat there would be noraise until the Board reached a decision on theelectionobjections and the 15 February lettergranting, inter alia,a wage increase to employees.The employee also indicated to Sooknanan that shethought no increase would be given until the de-certification` proceedingwas over and that shewondered whether this meant that Local 918 wasout,Local815was in, orif the Company wasgoing nonunion. Sooknanan - then went to Velezwith the letter, and together they went to see Ge-trajdman.During 'the ensuing discussion as to thecontents of the letter and their meaning, SooknananaskedGetrajdman about the promised dialogue.Getrajdman and Sooknanart became involved in anargument,which resulted in Sooknanan's dis-charge.The complaint alleged that Sooknanan was dis-charged for protesting the Respondent's grant of awage increase on 15 February 1985, while objec-tions to the decertification election were pending.During the hearing, Sooknanan's testimony clearlyrevealed that his '19 February protest was not di-rected toward the Respondent's grant of a wage in-crease because election objections were pending.Rather, the testimony revealed that the protest,which came in response to the 15 February letter,concerned what, to Sooknainan and other employ-ees, represented a decision by the Respondent torenege on its earlier promise to hold a dialoguewith employees before deciding whether to recog-nizeanother local. These facts, which provide thebasis for the judge's finding that Sooknanan Wasengaged in protected concerted activity at the timehe was discharged, were fully litigated at the hear-ing.As all the facts were not specifically alleged inthe, complaint, we nonetheless find it inaccurate tosay that the theory regarding the protected con-certed nature of Sooknanan's protest is not encom-passed'by the complaint, particularly where thecomplaint, allegations placed the Respondent onnotice that the announcement of the wage increasein the 15 February letter was the genesis of Sook-nanan's protest and that the 15 February letter and19 February conversation were the focus of theGeneral Counsel's case.,The Respondent does not now claim that it wasprecluded from presenting exculpatory evidence,nor does it argue that it would have altered theconduct of its case at the hearing in any particular.Further, although the Respondent now claims ithad no notice of the specific basis for the violationfound, the brief before us addresses the law and the501sufficiency of the facts now contained in the recordwith respect to the protected concerted nature ofSooknanan's protest of the Respondent's breach ofpromise regarding the dialogue. Accordingly, aswe find that the theory was encompassed in thecomplaint and that all the operative facts underly-ing the 8(a)(1) finding are present in the record, weshall reject the Respondent's argument that vari-ance provides a basis for dismissal in this case. See,e.g.,Baytown Sun,255NLRB 154 fn. 1 (1981);George C Foss Co. v. NLRB,752 F.2d 1407 (9thCir. 1985).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Chelsea Laboratories, Inc., Inwood, NewYork, its officers,agents, successors,and assigns,shall take the action set forth in the Order as modi-fied.41.Substitute the following for paragraph 2(b)."(b)Remove from its files any reference to theunlawful discharge and notify the employee inwriting that this has been done and that the dis-charge will not be usedagainst him inany way."2.Substitute the attached notice for that of theadministrative law judge.54 The modified Order corrects certain inadvertenterrors contained inthe recommended Order,.s The attached notice correctscertain inadvertent errors contained inthat of the judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, orassistany unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not, to engage in any of theseprotected concerted activities.WE WILL NOT discharge any of you forengagingin concerted activities. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT, in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Kismath Sooknanan immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority or anyother rights or privileges previously enjoyed andWE WILL make him whole for any loss of earningsand other benefits resulting from his discharge, lessany net interim earnings,plus interest.WE WILL notify him that we have removed fromour files any reference to his discharge and that thedischarge will not be used against him in any way.CHELSEA LABORATORIES, INC.Martha Rodriguez Esq.,for the General Counsel.Martin Gringer,Esq. (MarshallMillerAssociates),of Hew-lett,NewYork, for theRespondent.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD,Administrative Law Judge.This case was tried in Brooklyn,New York, 'on 28 Octo-ber 1985.The complaint alleges that Respondent,in vio-lation of Section 8(a)(1) of the Act, discharged its em-ployee Kismath Sooknanan because he engaged in con-certed activity by protesting the announcement of awage increase and in order to discourage employeesfrom engaging in protected concerted activities.On the entire record, including my observation of thedemeanor of the witnesses,and after consideration of thebriefs filed in January 1986 by Respondent and the Gen-eral Counsel,Imake the followingFINDINGS OF FACT1. JURISDICTIONRespondent, a New York corporation with an officeand plant in Inwood, Nassau County, New York, manu-factures, sells, and distributes pharmaceutical and relatedproducts.Respondent annually purchases goods in excessof $50,000 in interstate commerce.Respondent admits,and I find that it is an employer engaged in interstatecommerce within the meaning of Section 2(2), (6), and(7) of the Act and that Local 918, International Brother-hood of Teamsters, Chauffeurs,Warehousemen andHelpers of America is a labor organization within themeaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe factsin this case are not open to serious dispute.Indeed,a careful reading of the testimony shows that thewitnesses did not contradict each other in most respects.For a number of years, Local 918 had represented theemployees of Respondent. In September 1984, shopsteward Jose Velez asked Charging Party Kismath Sook-nanan to serve on the employee negotiating committee.'Soon after this at a meeting attended by about six em-ployees,Velez stated that Local 918 was not represent-ing the employees properly, and it was decided to file adecertification petition.On- 30 November 1984, a decertification election washeld at which Sooknanan acted as an observer for thepetitioner.The majority voted to decertify Local 918and the Union filed objections to the election.Although the objections were pending, Velez andSooknanan heard that there was a problem concerningovertime in the packaging department in building 2.They spoke to Len, Respondent's vice president for op-erations,who told them that the Company needed theemployees to work overtime. Len asked Velez and Sook-nanan to persuade the employees to work overtime.Then the three menbegandiscussing the decertificationproceedings. Velez and Sooknanan asked Len if manage-ment would recognize Local 815 after the decertificationof Local 918 became final. Len did not know but hepromised to bring the matter up at a forthcoming meet-ing of the board of directors of Respondent. Velez andSooknanan spoke to the workers in building 2; Veleztold the employees to be patient until the objectionswere decided and Local 815 could begin representingthem. Velez said that the Company had not harmed theworkers but that Local 918 had represented them poorly.Then Sooknanan spoke. He reminded the employees thathe was a long serviceworker; hesaidhe trusted Len tobe fair and he asked the employees to continue workingovertime. The employees complied with the request. On7 December 1985, the employees received a letter fromthe president of Rugby Laboratories thanking them forrejecting representation by any union.2 The letter in-formed the, employees that they were now covered byRespondent's insurance plans and that, "In the nearfuture, you will be getting more specific information asto what yourwage increasewill be."Sometime in December, the employee committee wentto speak to Nat Getrajdman, the president of Respond-ent, about their request that Respondent recognize Local815. Len and Plant Manager Lederman joined the group.The committee asked President Getrajdman if Respond-ent would recognize Local 815 when Local 918 was de-certified.Getrajdman said he could not give an answerbut he promised that there would be a "dialogue" beforeany decision was made. Sooknanan said the people weredissatisfied because they had been promised a raise buthad not gotten it. Some other job related concerns werediscussed.Getrajdman assured the committee membersthat he would speak to them before a decision was madeand "that his doors are always open and anyone couldcome in at any time and speak to him."At the 3 p.m. break that day, Velez and Sooknananmet with the employees and related their conversation1Sooknanan had been employed by Respondent since March 1979.2Respondent is a division of Rugby Laboratories. CHELSEA LABORATORIES, INC.503with Getrajdman. Velez told the employees that theyshould have patience.A fewdays later,Sooknanan went to see Getrajdmanin his office to explain his position. He said he was help-ing the employees for humanitarian reasons;the peoplehad complained about Local 918 and he was trying tohelp them. The twomen assuredeach other that theyboth had the best interests of the Company and the em-ployees at heart and then they shook hands.In early February, some employees told Sooknananthat they had heard that the objections had been over-ruled. Sooknanan asked Getrajdman about this, but thelatter did not know and said he would find out. A fewdays later,Suresh,a supervisor in the compression de-partment, told some employees that Local 918 had ap-pealed to Washington and that there would be no raiseuntil the appeal was decided. In fact, the Regional Direc-tor for Region 29 had recommended on 25 January 1985that the objections be overruled; Local 918 filed excep-tions to the Regional Director's report on 6 February1985.On 19 February, the employees received another letterfrom the president of Rugby Laboratories telling themthat they would receive an immediate wage increase ret-roactive to 14 December 1984. The letter referred toother working conditions and stated that the employeeshad decided "to join the over eighty (80 percent) of theworkforce in the United States that is non-union." Sook-nanandid not understand why Respondent had granted araise after informing the employees that it would not doso until the Union's objections had been ruled on inWashington.Employee Mary Giannone asked Sook-nanan about thesituation.She had also understood thatno raise could be granted until the decertification pro-ceeding was settled. She wanted to know if Local 918was out,ifLocal815 was in,or if Chelseawas ' goingnonunion.According,to Sooknanan,he and Velez went to Ge-trajdman's officeVelez asked about the letter and Ge-trajdman said that he knew about the letter. Sooknanansaid that Getrajdman had promised to have a dialoguebefore a. decision was made.Getrajdman responded,"[W]hatever the letter says, that is what is going to be."ThenSooknanan asked,"[W]hat are you trying to do,push things down people's throats?" Getrajdman re-sponded that he did not wand, to speak to anyone fromthe union committee. Sooknanan asked why he had notsaid that in the first place. By this time, both men hadraised their voices, and Getrajdman, said, "[Y]ou cannotspeakto me that way, I'm the President." He then toldSooknanan that he was fired. He said, "I have witnesses,you can't speak to me that way." Getrajdman then toldVelez "to watch how he spoke around this place andwatch who he spoke to."On cross-examination, Sooknanai acknowledged thatwhen he confronted Getrajdman he was not protestingthe fact that Respondent had granted a raise while Local918's objections were pending in Washington. Sooknananstated that he wanted to get "clarification?' Sooknananwas confused because Respondent had told its employeesthat no raise would be granted until a decision on the ob-jections had been rendered. In his mind, this was con-nected to Respondent's promise to engage in a dialoguebefore it made a decision whether to recognize Local815, because the recognition decision was also to bemade after the decision on objections. Sooknanan be-lieved, that the granting of a wage increase showed thateverything was "final" and that "the company did notrecognize anybody." Sooknanan believed that this consti-tuted a breach of the commitment to talk to the peoplebefore reaching a decision on recognizing Local 815. Hewas surprised that Getrajdman, "a man of integrity," hadnot fulfilled his' promise.Getrajdman's version of the meeting does not contra-dict Sooknanan's in any material fashion. According toGetrajdman, after he had acknowledged that he knewabout the letter, Sooknanan said, "[Y]ou cannot do this,it'sillegal."Getrajdman responded that granting theraiseWas not illegaland that the Company would stickto its decision.According to, Getrajdman, Sooknananthen "became very upset [and] startedscreaming at me."Getrajdman told him twice not to raise his voice "that Iwas the president of the company and I didn't have totake it," but Sooknanan did not let him finish. At thatpoint,Getrajdman fired Sooknanan.AfterGetrajdman testified, Sooknanan denied sayingthe wage increase was illegal.Where the accounts given by Getrajdman and Sook-nanan differ, I shall credit Sooknanan. Sooknanan had abetter, recollection than did Getrajdman; the latter wasnot able, to testify in as much detail as'Sooknanan and headmitted that he could not recall what Sooknanan'sclaims were during their meeting. Getrajdman summa-rizedwhat Sooknanan was saying, as, "[W]e have noright to give a raise out and that we promised him-Idon't know what. . . ." Getrajdman did not deny thathe raised his voice during the discussion.Various employee warning records of Respondentwere introduced into evidence involving warnings for"uncooperative" attitude, pushing a supervisor in anger,and insubordination. The employees warned were notdischarged for their misdeeds; the employee who pushedhis supervisor was warned that a similar future occur-rence might result in suspension or termination.B. ConclusionsIt is clear that Getradjman and Sooknanan had a dis-cussion inwhich both raised their voices. Sooknanan wascomplaining because it seemed to him that Getradjmanhad promised that a "dialogue" would take place beforea decision' whether to recognize a new local union wasmade by Respondent. Since Respondent had emphasizedthat neither the decision about recognition nor the longdelayed raise could be ° granted until the status of Local918 was finally resolved, the two matters were linked inthe employees' minds. Thus, when Respondent sent itsletter of 15 February 1985, referring to both a "non-union" work force and the retroactive raise, it seemedthat Respondent had decided not to recognize Local 815without first engaging in the promised discussions.Indeed, Getrajdman affirmed this view when he said hedid not want to speak to a union committee. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDManifestly,Sooknanan was engaging in concerted ac-tivitieswhen he asked Getrajdman in the presence ofShop Steward Velez and on behalf of other employeesabout the seeming contradiction between Respondent'sletter and Getrajdman's earlier promises. Sooknanan didnot lose the protection of the Act byraisinghis voice;Getrajdmanalso raisedhis voice and, in contrast to thecases cited by Respondent, Sooknanan did not use ob-scenity or violence. Further, Respondent's records showemployeeswho push their supervisors in anger aremerely warned and not suspended or discharged. Here,all Sooknanan did was raise his voice.Respondent makes much of the fact that the complaintalleges that Sooknanan was engaged in concerted activi-ty when he "protested Respondent's announcement thatitwas granting employees the wage increase."Sook-nanan admitted that he was not protesting the wage in-crease; in fact, he was asking about the letter and pro-testing the totality of Respondent's conduct in not dis-cussing matters with the employee committee as prom-ised.As Sooknanan testified, the wage increase showedthat Respondent had made a final decision about not rec-ognizing Local 815 but had not discussed the matterwith the employees beforehand. Getrajdman understoodthis protest very well-he told Sooknanan that he didnot want to speak to the employee committee.Although thecomplaint condensesthe transaction bydescribingit as a"protest" about the announcement of awage increase, it was manifest throughout the instanthearing what Sooknanan's complaint had been, just as itmust have been manifest to Getrajdman on 19 February1985.When Getrajdman toldSooknananthat he did notwant to speak to members of the committee and thenfired Sooknanan for continuing to raise the issue, heknew very well that Sooknanan believed he had brokenhis promise to speak to the employees before any deci-sion was reached about recognizing a union.Respondent, citingEmporium Capwell Co. v.WesternAdditionCommunityOrganization,420 U.S. 50 (1975),urges that Sooknanan was fired because he was insistingthat Respondent bargain with one union while anotherwas the certified representative. This theory does not fitthe facts. Sooknanan was not demanding bargaining overthe wage increase nor was Sooknanan demanding thatRespondent bargain with Local 815. Rather, he wasasking Getrajdman about his promise to discuss the issueof recognition with the employees before any decisionwas made. This matter of concern to all the unit employ-ees had been discussed with Respondent over a period oftime.The Supreme Court's decision inEmporium Cap-well,supra, stated that the principle of majority rule was"[c]entral to the policy of fostering collective bargain-ing" and that any bargaining by a minority group wouldbe in derogation of the majority representative's abilityto bargain on behalf of the entire unit. Sooknanan, onbehalf of the other employees, was asking Respondentwhether it would adhere to its promise that a discussionwould take place if Local 918 were decertified. There isno way this inquiry as to Respondent's future actions canbe construed as a present demand for bargaining.CONCLUSIONS OF LAW1.By discharging its employee Kismath Sooknanan be-cause he engaged in concerted activities, Respondentviolated Section 8(a)(1) of the Act.2.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in certainunfair labor practices, I find it necessary to order it tocease and desist and to take certain affirmative action de-signed to effectuate the polices of the Act.Having unlawfully discharged Kismath Sooknanan,Respondent must offer him reinstatement and make himwhole for any loss ofearningsand other benefits, com-puted on a quarterly basis from date of discharge to dateof proper offer of reinstatement, less any net interimearnings,asprescribed inF.W. Woolworth Co.,90NLRB 289 (1950), plus interest as computed inFloridaSteel Corp.,231 NLRB 651 (1977).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edsORDERThe Respondent, Chelsea Laboratories, Inc., Inwood,New York, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Discharging any employee for engaging in concert-ed activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Kismath Sooknanan immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearnings and ' other benefits suffered as a result of the dis-crimination against him, in the manner set forth in theremedy section of this decision.(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that thishas been done and that the discharge will not be usedagainst him inanyway.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.a If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses. CHELSEA LABORATORIES, INC.505(d) Post at its facility copies in both English and Span-ishof the attached notice marked "Appendix."4 Copies ofthe notice, on forms provided by the Regional Directorfor Region 29, afer being signed by the Respondent's au-If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.